UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3081 Dreyfus Appreciation Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 9/30/13 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Appreciation Fund, Inc. September 30, 2013 (Unaudited) Common Stocks99.7% Shares Value ($) Banks1.3% HSBC Holdings, ADR 418,166 a 22,689,687 Wells Fargo & Co. 1,300,000 53,716,000 Capital Goods4.7% Berkshire Hathaway, Cl. A 322 b 54,872,020 Caterpillar 882,500 73,574,025 General Electric 1,727,400 41,267,586 United Technologies 976,600 105,297,012 Consumer Durables & Apparel1.1% Christian Dior 326,500 Consumer Services2.9% McDonald's 1,764,700 Diversified Financials5.7% American Express 500,000 37,760,000 BlackRock 315,000 85,245,300 Franklin Resources 1,620,000 81,891,000 JPMorgan Chase & Co. 2,458,400 127,074,696 Energy18.9% Canadian Natural Resources 700,000 22,008,000 Chevron 1,922,400 233,571,600 ConocoPhillips 1,456,700 101,255,217 EOG Resources 100,000 16,928,000 Exxon Mobil 3,058,598 263,161,772 Imperial Oil 1,350,000 59,346,000 Occidental Petroleum 1,685,600 157,671,024 Phillips 66 808,350 46,738,797 Royal Dutch Shell, Cl. A, ADR 1,486,800 97,653,024 Total, ADR 1,939,900 112,359,008 Food & Staples Retailing2.0% Walgreen 1,822,200 98,034,360 Whole Foods Market 315,000 18,427,500 Food, Beverage & Tobacco19.4% Altria Group 3,453,700 118,634,595 Coca-Cola 6,700,000 253,796,000 Diageo, ADR 500,000 63,540,000 Kraft Foods Group 726,856 38,116,329 Mondelez International, Cl. A 2,070,568 65,057,246 Nestle, ADR 2,361,150 164,336,040 PepsiCo 1,009,300 80,239,350 Philip Morris International 3,443,700 298,189,983 SABMiller 1,150,000 58,622,748 Health Care Equipment & Services1.7% Abbott Laboratories 2,046,300 67,916,697 Intuitive Surgical 91,200 b 34,315,824 Household & Personal Products4.3% Estee Lauder, Cl. A 1,335,800 93,372,420 Procter & Gamble 2,082,300 157,401,057 Insurance.6% ACE 380,000 Materials3.3% Air Products & Chemicals 510,000 54,350,700 Freeport-McMoRan Copper & Gold 1,851,200 61,237,696 Praxair 625,100 75,143,271 Media5.6% Comcast, Cl. A 1,300,000 58,695,000 McGraw-Hill Financial 657,000 43,092,630 News Corp., Cl. A 553,077 b 8,882,417 News Corp., Cl. B 41,725 b 685,542 Time Warner Cable 560,000 62,496,000 Twenty-First Century Fox, Cl. A 2,212,308 74,112,318 Twenty-First Century Fox, Cl. B 166,900 5,574,460 Walt Disney 1,200,000 77,388,000 Pharmaceuticals, Biotech & Life Sciences9.8% AbbVie 1,996,300 89,294,499 Johnson & Johnson 2,235,900 193,830,171 Merck & Co. 1,034,000 49,228,740 Novartis, ADR 400,000 30,684,000 Novo Nordisk, ADR 553,500 93,663,270 Roche Holding, ADR 1,773,400 119,757,702 Retailing3.7% Target 1,724,100 110,307,918 Wal-Mart Stores 1,449,100 107,175,436 Semiconductors & Semiconductor Equipment3.3% Intel 3,434,500 78,718,740 Texas Instruments 2,222,200 89,487,994 Xilinx 495,000 23,195,700 Software & Services4.8% Automatic Data Processing 992,800 71,858,864 International Business Machines 800,000 148,144,000 Oracle 1,850,000 61,364,500 Technology Hardware & Equipment5.6% Apple 569,200 271,366,100 QUALCOMM 875,000 58,940,000 Transportation1.0% Canadian Pacific Railway 475,000 a Total Common Stocks (cost $3,711,346,951) Other Investment.2% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $14,253,076) 14,253,076 c Investment of Cash Collateral for Securities Loaned.6% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $32,029,600) 32,029,600 c Total Investments (cost $3,757,629,627) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Security, or portion thereof, on loan. At September 30, 2013, the value of the fund's securities on loan was $30,876,125 and the value of the collateral held by the fund was $32,029,600. b Non-income producing security. c Investment in affiliated money market mutual fund. At September 30, 2013, net unrealized appreciated on investments was $2,139,366,306 of which $2,169,565,973 related to appreciated investment securities and $30,199,667 related to depreciated investment securities. At September 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Food, Beverage & Tobacco 19.4 Energy 18.9 Pharmaceuticals, Biotech & Life Sciences 9.8 Diversified Financials 5.7 Media 5.6 Technology Hardware & Equipment 5.6 Software & Services 4.8 Capital Goods 4.7 Household & Personal Products 4.3 Retailing 3.7 Semiconductors & Semiconductor Equipment 3.3 Materials 3.3 Consumer Services 2.9 Food & Staples Retailing 2.0 Health Care Equipment & Services 1.7 Banks 1.3 Consumer Durables & Apparel 1.1 Transportation 1.0 Money Market Investments .8 Insurance .6 † Based on net assets. The following is a summary of the inputs used as of September 30, 2013 in valuing the fund's investments: Level 2 - Other Level 3 - Level 1 - Significant Significant Unadjusted Quoted Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 4,883,430,693 - - Equity Securities - Foreign Common Stocks+ 844,604,231 122,678,333++ - Mutual Funds 46,282,676 - - + See Statement of Investments for additional detailed categorizations. ++ Securities classified as Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Appreciation Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 25, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 25, 2013 By: /s/ James Windels James Windels Treasurer Date: November 25, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
